I dissent from the opinion on rehearing because the equity set forth in the majority opinion relates to the wrongful act of the assessor in returning the property to the roll in 1933 and subsequent years. This was not only proper but was required by Section 3 of Chapter 16252, General Laws, otherwise known as the Futch Act.
I differ with the opinion stating:
"The 1932 tax certificate would have been frozen under the Futch Act if the law had been observed, and the taxes for 1935 and subsequent years had been accepted." *Page 191 
The Futch Act of 1933 froze only 1931 and prior tax liens. See Section 1 of said Act.
The certificate was issued according to law in 1933. Respondent purchased the property in 1934 and was charged with notice of the outstanding certificate. The clerk of the court was by law the custodian of the certificate and no inquiry was made of him about same.
BROWN, C. J., concurs.